Ted DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-23-2022 has been entered.
Election/Restrictions
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-16-2018.
Applicant’s election without traverse of the method invention of claims 1-7 and 10-15 in the reply filed on 10-16-2018 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 12-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayes (US 20120234695) in view of Brandl (WO2014056478, as literally translated in US 20160001396, both of which are available as prior art).
Mayes is directed towards methods for forming hierarchical porous structures [0016].  The process comprises forming a polymeric layer that self assembles into structured domains of a first (e.g. copolymer material) and a second polymeric material (taught to be produced in the layer from the reaction of the “polymeric precursor components”.  It teaches that the first polymer material self assembles the layer into an ordered arrangement (structured domains, claim 6) of the polymeric materials.  The first polymeric material is then decomposed during a carbonization step to form the hierarchical porous structure [0029-0030].   “Ambient” has several definitions, such as to mean at room temperature (and Mayes teaches that the temperature can start at room temperature before heating for carbonization, so reading upon this interpretation [0067-0068]), it can also merely be the conditions that surround an object (e.g. the ambient conditions in a chamber are whatever the conditions are in the chamber), Mayes teaches that the process on the substrate is preferably performed in a controlled gas environment (the process is performed under those ambient conditions)[0068].   Mayes further teaches that carbonization is produced by a heating step (so the substrate will be heated during the process), but it does not specifically teach how to perform the heating that causes carbonizing and so does not specifically teach doing so with electromagnetic radiation.
Brandl is also directed towards treating polymeric surfaces in order to create sub-micrometer sized pores in the polymeric layer [0027], but it teaches performing the treatment by exposing the polymeric layer to an electromagnetic radiation (specifically a laser that is repeatedly scanned/rastered across the layer, abstract).  It further teaches that the porosity is created by the electromagnetic radiation being used to heat the polymeric layer such that it carbonizes [0056].  Brandl teaches that this electromagnetic radiation (laser) treatment is a very simple way to produce the desired porosity in polymer layers without the need for additional chemicals [0008].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to produce the taught heating and carbonizing step of Mayes to produce porosity in the polymeric layer by using the electromagnetic radiation treatment of Brandl, since it was taught to be a simple way to heat and carbonize polymeric layers to produce porosity of such size scales (claims 1 and 17).
Claims 2-4: Brandl specifically teaches that the electromagnetic radiation is produced by a laser that is repeatedly scanned/rastered across the layer (abstract).
Claim 5: Brandl specifically teaches using a CO2 laser as the laser of its process [0045].
Claim 7: Mayes teaches making the pores in applicant’s claimed size ranges [0007]. 
Claim 10: Mayes teaches that the first material (copolymer) is degraded into byproduct vaporized materials through the thermal carbonization process and that this process is selective because the second material is not affected in the same way [0030].  It is a selective thermal degradation of the first material.
Claim 12: Mayes teaches that the second polymeric material is thermally polymerized before the carbonization process [0065].
Claim 13: Mayes teaches that the second polymeric material can be radiatively polymerized (e.g. with UV light) before the carbonization process.  Since it is polymerized by that radiative energy instead of becoming decomposed by it, it is a negative tone material [0065].
Claim 14: Mayes teaches performing subsequent plural thermal carbonization treatments on the structure [0069].  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform additional thermal treatments after an initial hierarchical structure is produced via the previously discussed light induced thermal carbonization  for claim 1, in order to produce a desired final structure because Mayes teaches performing such additional thermal treatments on the structure to do so.
Claim 15: Mayes teaches that the thermal carbonization carbonizes the second material while the first material (copolymer) is instead degraded into byproduct vaporized materials through the thermal carbonization process and does not form part of the carbonized material [0030], so the first material is not taught to be carbonized.  


Claims 1, 6, 7, 10, 12-15, and 17 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Mayes (US 20120234695) in view of Lin (US 20100147798).
Claims 1, 6, and 17: Mayes is directed towards methods for forming hierarchical porous structures [0016].  The process comprises forming a polymeric layer that self assembles into structured domains of a first (e.g. copolymer material) and a second polymeric material (taught to be produced in the layer from the reaction of the “polymeric precursor components”.  It teaches that the first polymer material self assembles the layer into an ordered arrangement (structured domains, claim 6) of the polymeric materials.  The first polymeric material is then decomposed during a carbonization step to form the hierarchical porous structure [0029-0030].   “Ambient” has several definitions, such as to mean at room temperature (and Mayes teaches that the temperature can start at room temperature before heating for carbonization, so reading upon this interpretation [0067-0068]), it can also merely be the conditions that surround an object (e.g. the ambient conditions in a chamber are whatever the conditions are in the chamber), Mayes teaches that the process on the substrate is preferably performed in a controlled gas environment (the process is performed under those ambient conditions)[0068].   Mayes further teaches that carbonization is produced by a heating step (so the substrate will be heated during the process, abstract), but it does not specifically teach how to perform the heating and so does not specifically teach doing so with electromagnetic radiation.
Lin is also directed towards heat treating polymeric surfaces in order to texture them (, such as creating cracks or island shapes, abstract), but it further teaches there are different kinds of furnaces for performing heat treatments of polymeric films, including those that expose the polymeric layer to electromagnetic radiation (specifically by placing the polymer in an IR furnace, which is where the polymer is exposed to infrared light to heat the polymeric film).  It further teaches that not only do such furnaces effectively heat polymers, but they inline ones can also be well adapted for continuous production line [0022].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to produce the taught heating and carbonizing step of Mayes to produce porosity in the polymeric layer by using the electromagnetic radiation treatment of Lin (infrared furnace), since it was taught to be a simple way to heat treat polymeric layers and doing so would produce no more than predictable results, and can even make adapting the process to a continuous process easier (claims 1 and 17).
Claims 7, 10, and 12-15: see the previous discussion of these claims, but now in view of Lin instead of Brandl.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayes (US 20120234695) in view of Brandl (WO2014056478, as literally translated in US 20160001396, both of which are available as prior art) further in view of Shen (Scientific Reports 3, Article number 2294 (2013)).
Though some portion of the layer exposed to electromagnetic radiation will be eventually decomposed to form the hierarchical structure, the exposed portion of the layer in claim 11 is not explicitly stated to be removing the unexposed regions after the hierarchical structure has been formed, it just needs to be after some initial exposure.  Mayes teaches that the second polymeric material can be polymerized via exposure to electromagnetic radiation (e.g. with UV light) before the carbonization process [0065] which is also caused by exposure to electromagnetic radiation, so the exposure process comprises several steps.  While Mayes teaches its porous carbon is useful for many applications, such as electrodes [0005] it does not specifically teach patterning the porous carbon layers it produces.  However, Shen is also directed towards forming porous carbon structures for different applications, such as for electrodes, but it teaches that they need to be patterned in order to be formed into devices (page 1) and further teaches a process similar to Mayes where the surface coated with the polymeric materials are first polymerized then carbonized, but further teaches that the required patterning can be produced by performing selective radiation exposure through a photomask, after which the surface is developed (which is notoriously well known to do by rinsing with a solvent) to remove the unexposed areas and thus form the desired device pattern, which can be formed into the final porous structure (page 2, figure 1).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further selectively expose the polymeric materials of Mayes and to develop/rinse away the unexposed regions in order to pattern the material into the desired final device that will be useful in different applications (claim 11).
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayes (US 20120234695) in view of Brandl (WO2014056478, as literally translated in US 20160001396, both of which are available as prior art), further in view of CN104148042 (hereafter referred to as ‘042, with the machine translation).
Mayes teaches the environment during the heat treatment to create a hierarchical porous structure is “preferably…conducted in an atmosphere substantially removed of oxygen” “typically in an inert atmosphere”[0068], so a non-preferred (but not taught away from) embodiment would be an oxygen containing atmosphere.
‘042 is directed towards similar methods for creating hierarchical porous structures using a similar heat treatment step, and prefers doing so in an inert environment (abstract).  However, it further teaches performing the heat treatment under an air environment and it teaches that the same hierarchical porous structure was created, but with somewhat worse functional properties (less photocatalysis)[0053].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use an air atmosphere instead of an inert one in the process of Mayes, since such oxygen containing atmospheres were less preferred embodiments known to the prior art which will effectively create the hierarchical porous structure, but with potentially worse properties (claims 16 and 18).
Claims 16 and 18 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Mayes (US 20120234695) in view of Lin (US 20100147798), further in view of CN104148042 (hereafter referred to as ‘042, with the machine translation).
See the previous discussion for these claims, but now in view of the Lin reference instead of Brandl.

Response to Arguments
Applicant's arguments filed 05-23-2022 have been fully considered but they are not persuasive.
The Lin reference has been applied to show that while the previous art has been focused on using lasers, most of the claims are also open to other electromagnetic radiation sources, such as IR furnaces, to heat the polymers.
As described above, “ambient conditions” can mean many different things, just starting at room temperature before heating would appear to read upon that.  It does not appear to particularly exclude an inert atmosphere.  Looking at each of teachings in applicant’s disclosure for “ambient”, there is no clear special definition that indicates that it must be an air atmosphere. 
Mayes prefers oxygen free atmospheres, but it does not exclude oxygen bearing ones, like air.  In view of the ‘042 reference, air was specifically contemplated and used for such heating steps and they successfully created hierarchical porous structures in the prior art (so it would be expected to successfully create hierarchical porous structures).  The examiner does not think there is anything of record that suggests that using air as the ambient would not function, as ‘042 teaches, polymers can be removed in an air environment, which is what is required to create porosity.  
Though it is not currently claimed, it is interesting that applicant discloses that applicant’s own laser treatments are “submillisecond” in duration, and it is this short duration that is how it suppresses oxidation reactions in air [0065].  No claim requires both using an air atmosphere and a laser treatment or requiring such short duration heat treatments.
 Regarding the argument that Brandl does not use its laser to heat the polymer, but rather ablate it, Brandl does specifically teach that its laser heats the polymer to carbonize it [0056], so it is a heat treatment, not a change of principle.
Regarding the argument that laser treatment of the polymers in air produced unexpected effects, as stated above, no claim currently requires doing a laser treatment of the polymers in air, and it appears it is the duration that causes any unexpected effect, not that electromagnetic radiation was used.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712